USCA4 Appeal: 22-6670      Doc: 8         Filed: 10/18/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6670


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        GARLIN RAYMOND FARRIS, a/k/a G,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:18-cr-00099-RJC-DCK-1)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Vacated and remanded by unpublished per curiam opinion.


        Garlin Raymond Farris, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6670      Doc: 8         Filed: 10/18/2022      Pg: 2 of 2




        PER CURIAM:

               Garlin Raymond Farris appeals the district court’s text order denying his renewed

        motion to compel counsel to produce the materials in Farris’ closed criminal case file.

        “Upon termination of representation, a lawyer shall take steps to the extent reasonably

        practicable to protect a client’s interests, such as . . . surrendering papers and property to

        which the client is entitled.” N.C. R. Prof. Cond. 1.16(d); see also United States v. Basham,

        789 F.3d 358, 388 (4th Cir. 2015) (reviewing legal authority requiring counsel to deliver

        client’s file upon termination of representation). Thus, because Farris’ former trial counsel

        should return the case files to Farris, we conclude the court abused its discretion in denying

        Farris’ motion to compel.

               Accordingly, we vacate the district court’s order and remand with instructions to

        grant Farris’ motion to compel and to direct Farris’ former counsel to mail Farris any case

        files to which he is entitled that remain in her possession. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                     VACATED AND REMANDED




                                                      2